Citation Nr: 1521485	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to a compensable rating for right foot calcaneal spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to September 1977 and from October 1977 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in September 2012.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran was afforded VA examinations for all issues in April 2008.  The audiological examination shows that there was no history of tinnitus reported; however, in his June 2008 notice of disagreement, the Veteran reported that he was never asked about ringing in his ears.  In light of the Veteran's report, the Board finds that he should be afforded a new VA examination to determine the etiology of any reported tinnitus.

As for the increased rating issues, the only examinations during this appeal were those in April 2008.  Considering how old the examinations are, the Board finds that new examinations would be beneficial in determining the current severity of the Veteran's hypertension and right foot disabilities.

Accordingly, the case is REMANDED for the following action:
1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received at the Bay Pines VA Medical Center and at the St. Petersburg VA Community Based Outpatient Clinic.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate an VA examination to determine the nature, extent, and etiology of any diagnosed tinnitus.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed tinnitus is related to his military service.  The examiner should address that the Veteran is service-connected for bilateral hearing loss and that in-service acoustic trauma has been conceded.  

3.  Accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected hypertension and right foot disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected hypertension and right foot calcaneal spur. 

A) For the Veteran's hypertension, the examiner should opine as to whether the Veteran has diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; a history of diastolic pressure predominantly 100 or more and requires continuous medication for control; diastolic pressure predominantly 110 or more; systolic pressure predominantly 200 or more; diastolic pressure predominantly 120 or more; or diastolic pressure predominantly 130 or more.

B) For the Veteran's right foot, the examiner should provide the range of motion of the Veteran's right foot and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




